14 . / ia

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1 @

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. ‘ (For Offenses Committed On or After November 1, 1987)
Florencio Garcia-Isidro- _ Case Number: 3:19-mj-22835

 

Jason T. Confdrti
Defendant's Attorney

 

 

REGISTRATION NO. 86524298

 

 

 

 

 

 

THE DEFENDANT:
X pleaded guilty to count(s) 1 of Complaint CLE: era
7 P euy (s) aati a eae eat dAT——
was found guilty to count(s) newtwa i
after a plea of not guilty, ~~

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): -

 

 

Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
‘O) The defendant has been found not guilty on count(s)
CL] Count(s) ' dismissed on the motion of the United States.
IMPRISONMENT

The defendant is. hereby committed to the custody of the United States Bureau of Prisons to be ©
imprisoned for a term of:

 

x TIME SERVED o_ | days

Assessment: $10 WAIVED & Fine: WAIVED
i Court recommends USMS, ICE or DHS or other arresting agency return all ee and all docume ts in

 

the defendant’s possession at the time of arrest upon their deportation Rr removal, | ¢ <r Cll = [stdec
= Fee yopopaeats defendant be deported/removed with relative, : charged in case
AM g 4

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, July 17, 2019
, QO Date of Imposition of Sentence

th

HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

3:19-mj-22835

 

 

 
